IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs July 14, 2015

 FREDERICK MICHAEL BORMAN v. LARRY KEVIN PYLES-BORMAN

                   Appeal from the Circuit Court for Roane County
                   No. 14CV36       Russell E. Simmons, Jr., Judge


              No. E2014-01794-COA-R3-CV-FILED-AUGUST 4, 2015


In this case a same-sex couple lawfully married in Iowa sought to obtain a divorce in
Tennessee and raised a constitutional challenge to Tenn. Const. art. XI, § 18 and Tenn.
Code Ann. § 36-3-113 (collectively “the Anti-Recognition Laws”). Tennessee‟s
Attorney General was granted leave to intervene in the suit. After a hearing the Circuit
Court for Roane County (“the Trial Court”) held, inter alia, that the Anti-Recognition
Laws did not violate the United States Constitution. Frederick Michael Borman appealed
to this Court. While the appeal was pending, the United States Supreme Court issued its
Opinion in Obergefell v. Hodges, 576 U.S. ___ (2015) holding, inter alia, that a State
may not refuse to recognize a lawful same-sex marriage performed in another State. We,
therefore, reverse the Trial Court‟s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed
                                 Case Remanded

D. MICHAEL SWINEY, delivered the opinion of the court, in which JOHN W.
MCCLARTY, and THOMAS R. FRIERSON, II, JJ., joined.

Mark N. Foster, Rockwood, Tennessee, for the appellant, Frederick Michael Borman.

Herbert H. Slatery, III, Attorney General and Reporter; Joseph F. Whalen, Associate
Solicitor General; and Kathryn A. Baker, Assistant Attorney General for the intervenor-
appellee, State of Tennessee.
                                        OPINION

                                       Background



        Two men, Frederick Michael Borman (“Plaintiff”) and Larry Kevin Pyles-Borman
(“Defendant”), were married in August of 2010 in the State of Iowa, whose laws allowed
individuals of the same sex to marry. Iowa law did not require that the individuals
marrying be residents of Iowa, and the parties‟ marriage certificate stated that the parties
were residents of Roane County, Tennessee. Iowa law, however, does require residency
for a specified minimum period in order to obtain a divorce in Iowa.


       Plaintiff and Defendant have continued to reside in Tennessee, and, therefore,
Plaintiff filed his complaint for divorce (“the Complaint”) in Roane County, Tennessee.
In the Complaint Plaintiff raised a constitutional challenge to the Anti-Recognition Laws,
which refused to recognize the marriage because it did not occur between „one man and
one woman.‟ Plaintiff alleged that the Anti-Recognition Laws violated the Equal
Protection Clause of the Fourteenth Amendment of the Constitution of the United States
and the Full Faith and Credit Clause of the Constitution of the United States. The
Tennessee Attorney General was notified of the constitutional challenge and was granted
leave to intervene in the suit.


       After a hearing the Trial Court entered its order on August 19, 2014 finding and
holding that the Anti-Recognition Laws do not violate the Equal Protection Clause of the
Constitution of the United States and do not violate the Full Faith and Credit Clause of
the Constitution of the United States. Plaintiff appealed the August 19, 2014 order to this
Court.

                                        Discussion

        On appeal the Attorney General, on behalf of the State of Tennessee as intervenor,
filed a motion to hold the appeal in abeyance pending the United States Supreme Court‟s
decision in Obergefell v. Hodges, Nos. 14-556, 14-562, 14-571, 14-574 (U.S.). By order
entered March 12, 2015, this Court granted the Attorney General‟s motion to hold the
case in abeyance pending the United States Supreme Court decision in Obergefell v.
Hodges.



                                             2
        The United States Supreme Court issued its opinion in Obergefell v. Hodges, 576
U.S. ___ (2015) on June 26, 2015. By order entered that same day this Court ordered
supplemental briefing addressing Obergefell v. Hodges and its impact on the instant case.
The parties filed supplemental briefs as directed.1 In its supplemental brief the State
concedes that Obergefell compels the outcome in this case. Although oral argument
initially was requested in this case, we find that oral argument is no longer necessary, and
we will proceed to decide this appeal on briefs and the record before us.

       As pertinent to the case now before us, the United States Supreme Court held in
Obergefell “that there is no lawful basis for a State to refuse to recognize a lawful same-
sex marriage performed in another State on the ground of its same-sex character.”
Obergefell, 576 U.S. at ___. “[W]e, as an intermediate appellate court, are bound by the
decisions of the Tennessee Supreme Court as to state and federal constitutional questions,
and the United States Supreme Court as the ultimate authority as to federal
constitutitional questions.” State v. Pendergrass, 13 S.W.3d 389, 397 (Tenn. Crim. App.
1999). Given this, we reverse the Trial Court‟s August 19, 2014 order and remand this
case for further proceedings consistent with the United States Supreme Court‟s Opinion
in Obergefell and this Opinion.

                                             Conclusion

       The judgment of the Trial Court is reversed, and this cause is remanded to the
Trial Court for further proceedings and for collection of the costs below. The costs on
appeal are assessed against the intervenor-appellee, the State of Tennessee.




                                                        _________________________________
                                                        D. MICHAEL SWINEY, JUDGE




1
 Plaintiff requested in his supplemental brief that we order that mandate issue immediately on our
Opinion pursuant to Tenn. R. App. P. 42(a). We decline to do so.
                                                     3